Title: General Orders, 30 August 1776
From: Washington, George
To: 



Head Quarters, New york, August 30th 1776.
Liberty.Hancock.


All commanding Officers of regiments are to parade on their regimental parade, this evening at five o’Clock, examine the state of their men’s ammunition and arms, get them in the best Order—All damaged Cartridges are to be returned and in this case fresh ones drawn without farther order. The Returns of the

regiments are to be made as soon, and as exact as possible. No Arguments can be necessary at such a time as this, to induce all officers to a strict attention to this duty.
The constant firing in the Camp, notwithstanding repeated Orders to the contrary, is very scandalous, and seldom a day passes but some persons are shot by their friends—Once more therefore the General entreats the officers to prevent it, and calls upon the Soldiers to forbear this practice—Peices that cannot be drawn are to be discharged in a Volley, at Retreat Beating, and not otherwise, and then by command of the officer.
The loss of two General Officers by the late Action having occasioned a necessary change in the brigades; the Brigade Majors are to attend ten OClock to morrow to receive a new arrangement.
As the Tents are wet, and Weather unfavorable, the troops are to remain in the City till further Orders; those not supplied with Barracks, to apply to Mr Roorbach, Barrack Master: Officers and Men are charged to see, as little damage as possible, done to houses where they are quartered.
General Wadsworth to send two Regiments from his Brigade, to reinforce Col. Sergeant at Horns hook, as soon as possible.
In case of an Alarm this evening, which may be expected from the nearness of the enemy, and their expectation of taking advantage of the late rains, and last nights fatigue; the following disposition is to take place and the regiments are to parade accordingly—General Mifflin’s to parade on the Grand Parade, they are then to join the regiments lately composing Lord Stirlings Brigade, and the whole to parade on the parade lately assigned by him to them; these are to act under General Mifflin as a Reserve Corps. The regiments of General Nixon’s Brigade are to join General Spencer’s division who will assign them their alarm posts—The Jersey Troops to join General McDougall’s Brigade, and parade at, or near, said ground.
